DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on 09/01/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nizaki US 2010/0244213 A1.
Regarding claims 1, 9-11 and 13-15, Nizaki discloses:
A semiconductor package (Fig. 2), comprising:
at least one semiconductor chip (2) comprising a contact pad (9 drain electrode as shown in Fig. 1A; paras 0127, 0128) configured to conduct a current;
a conductor element (220a) arranged laterally overlapping the contact pad and with a distance to the contact pad;
at least one electrically conductive spacer (223; paras 0123, 0127);
a first adhesive system (para 0127; lower of surface of 223 solder-plated) configured to electrically and mechanically connect the at least one electrically conductive spacer with the contact pad; and 
a second adhesive system (para 0127; upper of surface of 223 solder-plated) configured to electrically and mechanically connect the at least one electrically conductive spacer with the conductor element,
wherein the conductor element is electrically conductively connected to a clip or is at least part of a clip (220b),
wherein the at least one electrically conductive spacer is configured to electrically conductively connect the contact pad with the laterally overlapping portion of the conductor element.
(claim 10) para 0123.
(claim 11) para 0127; solder-plated.
(claim 13) para 0127.
(claim 14) paras 0123, 0127; Cu.
(claim 15) a plane conductor plate 220a and a bent portion 220b.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizaki US 2010/0244213 A1.
Regarding claim 12, although Nizaki does not specifically disclose “wherein the first adhesive system and/or the second adhesive system comprises a ball bond”, Nizaki does give evidence that the Cu chip 223 (“spacer element”) is solder-plated prior to mounting on the upper and lower surfaces. It would have been obvious to one skilled in the art to understand based on well-known knowledge in semiconductor packaging that solder can take on a ball form for connection of conductive elements.  
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or clearly suggest the limitations of claim 2 stating “wherein the at least one electrically conductive spacer comprises a plurality of electrically conductive spacers”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894